defartmewnt cf the treasur internal fevenule seav cl vweaashingt on ae 2czza an exempt ane ers men entities sigh s e_p uniform issue list xxxxkxkxkxkkkkkkkk kk xxxxkxxkxkkxkxkxkxkxkkk kxxkxkxkkxkxkkkkkkk kkk legend taxpayer a xxxxxxkxxkxxkkxkxkxkxkkx kkk plan x xxxxxxxxxkxkxxkxxkxkxkxkxxx account k xxxxxxxkxkxkxkxkkkxkxkxkxkkkx account l xxxxxxkxxkxkxkxkxkxkkxkxkkxkkk account m kxkxkkkxkxkxxkxkkk kk kkk kkk amount d xxxxkxxkkxxkxkxkxkxxkxkxkxkxkxkx amount e xxxxxxxxkxxkxkkxxkxxkkxkx employer b xxxxxkxxkxkxkxkkxkkxkkkkxkk bank c xxxxxxxxxkkkkxkkxkkkkkk company a xxxxxxxkxxkxkkxkkxkkkkkkk company h xxxxxxxxkxxkkxkkkkkxkkkk financial advisor j xxxxxxxxxxxxxxxxxkxkxxx date date date xxxxxxkxxkkxkkk kk kkk kkk xxxxxxxxxxxkxkkkkkkkxkk xxxxxxxxkxkkkkkkkkkkkk xxxxkxxkxkkxkkxkxkkkxkx date xxxxxxkxxxxkxkxkkxkxkkx dear xxxxxxx this is in response to your request dated date as supplemented by correspondence dated july july august september september september october october and date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code ‘the code as applicable to an annuity described in code sec_403 the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a age represents that distributions from account k and account l tax deferred_annuity retirement accounts described in code sec_403 were intended to be directly rolled over into an individual_retirement_account ira described in code sec_408 taxpayer a asserts that her failure to accomplish rollovers within the 60-day period prescribed by sec_402 and applicable to her situation pursuant to code sec_403 was due to mistakes made by financial advisor j and bank c which led to amount d and amount e being placed in account m a non-ira money market account taxpayer a further represents that amount d and amount e are currently in account m with bank c and have not been used for any purpose on date taxpayer a attempted to establish a traditional_ira at company h with funds distributed from three separate_accounts within plan x including account k and account l plan x is a retirement_plan maintained by employer b the former employer of taxpayer a taxpayer a completed a form requesting a trustee-to-trustee rollover from these accounts to a traditional_ira with company h financial advisor j taxpayer a's financial advisor assisted taxpayer a in completing the form and named bank c as payee rather than company h the intended payee on date bank c contacted financial advisor j and returned one of the three checks he had sent to bank c alerting him to the error on date taxpayer a wrote a letter to company a explaining that the disbursement checks for the three accounts had been issued to an incorrect payee and requested that they be reissued to company h the check that was returned was reissued to company h and was deposited in an ira the other two checks representing distributions from account k and account l were not returned but were deposited by bank c into account m taxpayer a represents that she assumed that after sending the letter to company a the proper correction had been made and that amount d and amount e had been deposited in an ira further taxpayer a received forms 1099-r from company a indicating that valid rollovers had occurred on date taxpayer a discovered that amount d and amount e had been deposited in a non-ira account at bank xxxxkxxkxkkxxxkxkxkkxk ou g i c amount d and amount e remain in account m at bank c and have not been used based upon the foregoing facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount d and amount e with respect to your ruling_request sec_402 of the code provides generally that except as otherwise provided in sec_402 any amount actually distributed from a_trust described in sec_401 which is exempt from tax under sec_501 of the code shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans inciuding iras sec_402 of the code provides in general that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred to an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code defines an eligible_retirement_plan as i an individual_retirement_account described in sec_408 of the code ii an individual_retirement_annuity described in sec_408 of the code other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 of the code v an eligible_deferred_compensation_plan described in sec_457 of the code which is maintained by an eligible_employer described in sec_457 of the code and vi an annuity_contract described in sec_403 of the code sec_403 of the code flush language provides in relevant part that any amount distributed out of an annuity_contract described in sec_403 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code sec_403 of the code provides that if any portion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution within the meaning of sec_402 and the employee xxxxkxkxkxkxkxkxkkxkkxkxkk yu g i transfers any portion of the distribution to an eligible_retirement_plan described in sec_402 then the distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which it was distributed sec_403 of the code provides that rules similar to the rules of paragraphs through and of sec_402 shall apply for purposes of sec_403 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whetiver the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer a is consistent with her assertion that the failure to accomplish a timely rollover was caused by an error on the part of financial advisor j in that he failed to properly complete the rollover application forms which led to amount d and amount e being placed into a non-ira account by bank c the information presented by taxpayer a is consistent with her assertion that she attempted to rollover amount d and amount e therefore pursuant to code sec_402 and sec_403 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount and amount e as a result taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d and amount e into a rollover ira provided all other requirements of sec_403 of the code which incorporates the requirements of code sec_402 except the 60-day requirement are met with respect to such contribution the contribution of amount d and amount e into an ira except as noted below will be considered a rollover_contribution within the meaning of sec_403 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office y xxxxxxxxxxxxxxkxxx if you have any questions regarding this letter please contact xxxxxxxxx id number xxxxxx se t ep ra t4 at xxxxxxxxxx sincerely cy aif f - _ donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
